Title: From Alexander Hamilton to George Washington, 3 May 1794
From: Hamilton, Alexander
To: Washington, George



Treasury Dept. May 3d. 1794.
Sir,

Inclosed are copies of a Letter of mine of the 25 ultimo to the Attorney General and of his answer.
Concurring entirely in opinion with that officer, I am led to bring the subject under the eye of the President only from the reflection that a foreign Government is concerned in the question and unless I receive a direction to the contrary, I shall act in conformity with that opinion. I am urged for a reply in a particular case which will go to Europe by the Vessel which shall carry Mr. Jay.
With perfect respect   I have the honor to be &c.

Alex: Hamilton

